Appeals Dismissed and Memorandum Opinion filed November 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00608-CV
                               NO. 14-19-00609-CV

                           SCOT CARTER, Appellant
                                          V.

          DELL B. EVERETT AND KELLEY EVERETT, Appellees

                   On Appeal from the 334th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 2013-74753 and 2018-06658

                  MEMORANDUM                       OPINION
      The reporter’s record has not been filed. On August 29, 2019, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof that he had
paid or made arrangements to pay for the record. Such proof was due by September
13, 2019. Appellant did not file such proof or other response.

      On October 1, 2019, we ordered appellant to file a brief by October 31, 2019.
We cautioned that we would dismiss the appeals for want of prosecution if no brief
was filed. See Tex. R. App. P. 42.3(b). No brief has been filed.

      Accordingly, the appeals are dismissed.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                          2